DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 10/13/2021, wherein:
Claims 1, 6-10, 15-19, 22-26, and 28 were amended;
Claims 31-33 are new;
Claim 2 was cancelled;
Claims 3-5, 11-14, 20, 21, 27, 29, and 30 remain as original; and
Claims 1, and 3-33 are currently pending and have been examined.

Claim Objection
Amendments of claims 10 and 26 resolves the previous objections to the claims and the previous rejections are withdrawn.
 
Claim 1 is objected to because of the following informalities: line 14 of amended claim 1 states “verify the transaction data from the cannabis client against the set of”.  However, the original claim limitation was “verify transaction data from a business client against a set of”. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Amendments of claims 1, 6-9, 15-18, 23 and 24 resolves the previous interpretation of those claims under 35 U.S.C. 112(f).  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “an account activity component configured to securely transmit” in claims 19.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof is as follows:
“an account activity component configured to securely transmit” in claims 19, is shown in figs. 1C and 2 and described in paras. 0046-0047 of the specification as “Account Activity component 130” which is one of the components of the Financial Regulatory Compliance Platform 100, and the specification further states in para. 0042 that the regulatory compliance platform 100 consists of a processor 120 implementing program code 116 stored in non-transitory computer readable medium 118 as shown in fig. 1B;

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amendment of claims 25 and 28 resolves the previous rejection of the claims pursuant to 35 U.S.C. 112(b), and the previous rejection of claims 25 and 28 is withdrawn.

Claims 1, 3-9, 10-18, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "dynamically" in claim 1 is a relative term which renders the claim limitation “dynamically updated” indefinite.  The term "dynamically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the terms “dynamically” renders the limitation “the compliance rules dynamically updated” in claim 1 indefinite.  For purposes of examination, the limitation “the compliance rules dynamically updated” will be interpreted as “the compliance rules updated” in accordance with para. 0060 of the specification which states “Changes in local, state, and federal regulations may be constantly updated from publicly available data sets and from input from compliance experts”.

Claim 10 recites the limitation “the financial regulatory compliance platform”.  There is insufficient antecedent basis for this limitation in the claim. 

Dependent claims 3-9, 11-18, and 31-33 are rejected pursuant to their dependency on a rejected claim.

The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recites a platform and method for determining financial regulatory compliance of transaction data which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, and 3-33 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data.  The steps of: compliance rules dynamically updated to include updates to the compliance rules, generate at least one user interface accessible by the cannabis business client and a financial institution, receive transaction data from the cannabis business client, the transaction data including real-time data, identify a set of compliance rules that are geo-specific to a location of a transaction identified in the transaction data; verify the transaction data from a business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution, when considered collectively as an ordered combination, recites the oral abstract idea of determining financial regulatory compliance of transaction data. 
For independent claim 10, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: verifying transaction data from the business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, providing a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, providing a notification of non-compliance to the financial institution; and generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions, displaying the business compliance score, and updating the business compliance score upon receipt and verification of additional transaction data, when considered collectively as an ordered combination, recites the oral abstract idea of determining financial regulatory compliance of transaction data.
For independent claim 19, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: securely transmit transaction data from a business client to the financial regulatory compliance platform; verify the transaction data from the business client against a set of compliance rules to determine financial regulatory compliance with one or more of local, state, and federal financial regulations; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data, allowing the financial institution to accept the transaction; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution allowing the financial institution to reject the transaction, when considered collectively as an ordered combination, recite the oral abstract idea of determining financial regulatory compliance of transaction data.
For independent claim 26, the claim recites an abstract idea of: determining financial regulatory compliance of transaction data: The steps of: securely transmitting the transaction data from a business client to the financial regulatory compliance platform; verifying the transaction data from the business client against a set of compliance rules to determine financial regulatory compliance with one or more of local, state, and federal financial regulations; upon determining financial regulatory compliance, providing a notification of compliance to a financial institution receiving the transaction data, allowing the financial institution to accept the transaction; and upon determining financial regulatory non-compliance, providing a notification of non-compliance to the financial institution allowing the financial institution to reject the transaction, when considered collectively as an ordered combination, recite the oral abstract idea of determining financial regulatory compliance of transaction data
Independent claims 1, 10, 19, and 26, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices including mitigating risk.  For independent claim 1, the steps of: compliance rules dynamically updated to include updates to the compliance rules, generate at least one user interface accessible by the cannabis business client and a financial institution, receive transaction data from the cannabis business client, the transaction data including real-time data, identify a set of compliance rules that are geo-specific to a location of a transaction identified in the transaction data; verify the transaction data from a business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk.  Based on similar reasoning and rationale, the steps of Independent claims 10, 19, and 26 also recite Certain Methods of Organizing Human Activity.  Determining if a transaction complies with local, state, and federal regulations is a fundamental economic principle or practice for mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, independent claims 1, 10, 19, and 26 recite generic computer components such as “a financial regulatory compliance platform comprising: a processor; a point of sale terminal for a cannabis business client; a non-transitory memory including computer program code and compliance rules; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to, a user interface, computer program code executing on a processor, an account activity component, a non-transitory memory including computer program code”, and nothing in the claims precludes the steps from being performed as a Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  .  
Dependent claims 3-9, 11-18, 20-25, and 27-33 recite similar limitations as claims 1, 10, 19, and 26; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  The limitations of dependent claims 7 and 16 are included in the limitations of independent claim 19.  In claims 3-5, 11-14, 20, 21, and 27, the additional limitations of: wherein the business client comprises a legal cannabis business, wherein the set of compliance rules comprise rules specific to legal cannabis transactions, wherein the set of compliance rules comprise purchase limits wherein the set of compliance rules comprise currency deposit limits, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as fundamental economic principles or practices including mitigating risk, because these further define the types of business clients, and the compliance rules.
In claims 6, 8, 9, 15, 17, and 18, the limitations of: educating users on industry specific financial regulatory compliance topics, generate financial regulatory compliance reports from the transaction data, generate suspicious activity and currency transaction reports from the transaction data, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity such as fundamental economic principles or practices including mitigating risk because educating and generating reports regarding the transactions are activities that only further refine the abstract idea of determining financial regulatory compliance of transaction data.
In claims 22-25, and 28-30, the limitations of: including a library of local, state, and federal regulatory requirements applied to transactions, assign a confidence score to the business client transaction data, identify risks associated with the business client; weight the identified risks and assemble the weighted identified risks into an risk profile; and document mitigating controls factored against the weighted identified risks to determine a residual risk profile, wherein the risks associated with the business client comprise compliance with one or more of Bank Secrecy Act (BSA), Anti-Money Laundering (AML), and Office of Foreign Asset Control (OFAC) regulations, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic principles or practices including mitigating risk because these further define the compliance rules and assigning a score to transactions along with identifying risks to determine risk profile are contingencies that are taken into consideration when determining financial regulatory compliance of transaction data.  
In claims 31-33, the limitations of: display business compliance scores for plurality of additional cannabis business clients for comparison to the business compliance score of the cannabis business client; displays one of a national comparison and a local comparison in response to a user input; wherein the at least one user interface accessible by the financial institution includes a user selectable approve button and a user selectable reject button, wherein upon display of the notification of compliance, the notification of non-compliance, or the transaction score, the system receives a selection of the approve button or the reject button via the user interface, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic principles or practices including mitigating risk because these further describe the compliance scores and the display of the compliance scores on the user interface.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the financial regulatory compliance platform, the computer program code, an orientation component, an account activity component, a reporting platform component, a reporting and submission component, the computer program code, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template, executing the computer program code by the processor, and the user interface”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 10, 19, and 26 only recite the additional elements of “a financial regulatory compliance platform comprising: a processor; a point of sale terminal for a cannabis business client; a non-transitory memory including computer program code and compliance rules; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to, a user interface, computer program code executing on a processor, an account activity component, a non-transitory memory including computer program code”.  A plain reading of Figures 1-2, and associated descriptions in the specification in at least: para. 0042 stating “financial regulatory compliance platform 100 includes readable program code 116 stored on at least one non-transitory computer readable medium 118 for carrying out and executing the process steps described herein when executed by a processor 120”,  para. 0042 stating “the regulatory compliance platform 100 may include several components, each including one or more sections, and the compliance platform 100 may include any combination of hardware, software, and user interfaces for receiving input, providing output and functions of the components”, para. 0047 of the specification stating “components may include a Bank Administration and Industry Orientation component 125, an Account Activity component 130, a Platform Reporting component 135, a Financial Crimes Enforcement Network Reporting and Submission component 140, a Rules and Regulation component 145, a Document Management component 150, and a Workflows and Communication component 155”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a financial regulatory compliance platform comprising: a processor; a point of sale terminal for a cannabis business client; a non-transitory memory including computer program code and compliance rules; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to, a user interface, computer program code executing on a processor, an account activity component, a non-transitory memory including computer program code” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 10, 19, and 26 are directed to an abstract idea.
Dependent claims 3-9, 11-18, 20-25, and 27-33, recite similar generic computer components as the independent claims, such as “the financial regulatory compliance platform, the computer program code, an orientation component, an account activity component, a reporting platform component, a reporting and submission component, the computer program code, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template, executing the computer program code by the processor, and the user interface”.  The additional elements of “an orientation component, an account activity component, a reporting platform component, a reporting and submission component, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template” are part of the program code implemented by the processor.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, 19, and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claims 1, 10, 19, and 26 comprising “a financial regulatory compliance platform comprising: a processor; a point of sale terminal for a cannabis business client; a non-transitory memory including computer program code and compliance rules; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to, a user interface, computer program code executing on a processor, an account activity component, a non-transitory memory including computer program code” to perform the steps of independent claim 1 for: compliance rules dynamically updated to include updates to the compliance rules, generate at least one user interface accessible by the cannabis business client and a financial institution, receive transaction data from the cannabis business client, the transaction data including real-time data, identify a set of compliance rules that are geo-specific to a location of a transaction identified in the transaction data; verify the transaction data from a business client against a set of compliance rules to determine financial regulatory compliance; upon determining financial regulatory compliance, provide a notification of compliance to a financial institution receiving the transaction data; and upon determining financial regulatory non-compliance, provide a notification of non-compliance to the financial institution, and based on similar reasoning and rationale for the steps of independent claims 10, 19, and 26, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recite: “receive transaction data from the cannabis business client, provide a notification of compliance to the financial institution receiving the transaction data…, and provide a notification of non-compliance to the financial institution; transmitting…the transaction data from the business client to the financial regulatory compliance platform, and …upon receipt and verification of additional transaction data”.  
Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “verify the transaction data from the business client against the set of compliance rules to determine financial regulatory compliance, generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions, and updating the business compliance score…”  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “compliance rules dynamically updated to include updates to the compliance rules, and identify a set of compliance rules that are geo-specific to a location of a transaction identified in the transaction data”.  Furthermore, the steps for “displaying the business compliance score via the user interface, and updating the business compliance score in user interface” are merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).Therefore, independent claims 1, 10, 19, and 26 are not patent eligible.  
In addition, the dependent claims 2-9, 11-18, 20-25, and 27-33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the financial regulatory compliance platform, the computer program code, an orientation component, an account activity component, a reporting platform component, a reporting and submission component, the computer program code, a banking regulations section, a confidence scoring section, and a prebuilt risk assessment template, executing the computer program code by the processor, and the user interface” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  Similar to independent claims 1, 10, 19, and 26, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3-9, 11-18, 20-25, and 27-33 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0286965 to Erwin et al. (hereinafter referred to as Erwin).

In regards to claim 19, Erwin discloses a financial regulatory compliance platform (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) comprising: an account activity component configured to securely transmit transaction data from a business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a processor (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a non-transitory memory including computer program code (memory associated with and in connection with the hardware processor stores software instructions, para. 0154); wherein executing the computer program code by the processor causes the financial regulatory compliance platform (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036; compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072) to: verify the transaction data from the business client against a set of compliance rules (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069) to determine financial regulatory compliance (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068) with one or more of local, state (system and method is used to make sure that the compliance standards and state laws are adhered by the cultivators, merchants, and customers using the system, para. 0041), and federal financial regulations (compliance reporting system may send reports to the Department of Treasury Financial Crimes Enforcement Network (FinCEN) including suspicious activity reports (SARs) and current transaction reports (CTRs), para. 0073); upon determining financial regulatory compliance (compliance reporting system may be used by the bank to ensure that all dispensaries are following legal requirements, para. 0072), provide a notification of compliance to a financial institution receiving the transaction data (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072), allowing the financial institution to accept the transaction (user can maintain a bank client dashboard (fig. 13) client transaction validation (fig. 14), and client summary transaction (Fig. 15) using the compliance reporting system, paras. 0089, figs. 13-20; Fig. 14 shows transactions that have been validated, fig. 14); and upon determining financial regulatory non-compliance (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073), provide a notification of non-compliance (for continuing SARS the system collects all relevant MRB transactional information over the last 120 days and batch files a continuing SAR for each required MRB and also monitors when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074) to the financial institution (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072) allowing the financial institution to reject the transaction (in the event any government regulations are violated, the compliance reporting system 105 stops a transaction in real time including a purchase and/or sale of a controlled substance, para. 0069).

In regards to claim 20, Erwin discloses the financial regulatory compliance platform of claim 19, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis business (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044).

In regards to claim 21, Erwin discloses the financial regulatory compliance platform of claim 19, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 22, Erwin discloses the financial regulatory compliance platform of claim 19, and discloses a platform comprising a banking regulations section (compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072) including a library (system administrator sets up the compliance rules for each dispensary in the database 104 of the system 100, para. 0070, fig. 2) of local (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069), state (system and method is used to make sure that the compliance standards and state laws are adhered by the cultivators, merchants, and customers using the system, para. 0041, fig. 2), and federal regulatory requirements (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073) applied to transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009) by the computer program code (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036).

In regards to claim 26, Erwin discloses a method of managing financial regulatory compliance (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) of transaction data from a business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068), the method comprising: securely transmitting, via computer code executing on a processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), the transaction data from the business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); verifying, via the computer code executing on the processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), the transaction data from the business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068) against a set of compliance rules (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069) to determine financial regulatory compliance (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068) with one or more of local (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069), state (system and method is used to make sure that the compliance standards and state laws are adhered by the cultivators, merchants, and customers using the system, para. 0041), and federal financial regulations (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073); upon determining financial regulatory compliance (compliance reporting system may be used by the bank to ensure that all dispensaries are following legal requirements, para. 0072), providing, via the computer code executing on the processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), a notification of compliance to a financial institution receiving the transaction data (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072), allowing the financial institution to accept the transaction (user can maintain a bank client dashboard (fig. 13) client transaction validation (fig. 14), and client summary transaction (Fig. 15) using the compliance reporting system, paras. 0089, figs. 13-20; Fig. 14 shows transactions that have been validated, fig. 14); and upon determining financial regulatory non-compliance (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073), providing, via the computer code executing on the processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), a notification of non-compliance (for continuing SARS the system collects all relevant MRB transactional information over the last 120 days and batch files a continuing SAR for each required MRB and also monitors when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074) to the financial institution (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072) allowing the financial institution to reject the transaction (in the event any government regulations are violated, the compliance reporting system 105 stops a transaction in real time including a purchase and/or sale of a controlled substance, para. 0069).

In regards to claim 27, Erwin discloses the method of managing financial regulatory compliance of claim 26, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis business (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044).

In regards to claim 28, Erwin discloses the method of managing financial regulatory compliance of claim 26, and further discloses a method comprising establishing (compliance reporting system 105 of system 100 includes database tables which hold the compliance rules used, para. 0072)  a library (system administrator sets up the compliance rules for each dispensary in the database 104 of the system 100, para. 0070, fig. 2) of local (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069), state (system and method is used to make sure that the compliance standards and state laws are adhered by the cultivators, merchants, and customers using the system, para. 0041, fig. 2), and federal regulatory requirements (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073) applied to transaction data (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009) by the computer program code (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of Cannascore.

In regards to claim 1, Erwin discloses a financial regulatory compliance platform (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) comprising: a processor (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068); a point-of-sale terminal (POS application 101 running on the end user terminal 102, para. 0044-0047, fig. 1; end user terminal may be specialized point of sale system, para. 0006) for a cannabis business client (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044); a memory including computer program code (memory associated with and in connection with the hardware processor stores software instructions, para. 0154) and compliance rules (compliance reporting system 105 of system 100 includes database 104 with database tables which hold the compliance rules used, para. 0072), the compliance rules dynamically (see 112 rejection) updated to include updates to the compliance rules (system administrator can edit, update or delete the compliance rules, para. 0070); wherein executing the computer program code by the processor causes the financial regulatory compliance platform to (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) to: generate at least one user interface (screen shots, figs. 1-26) accessible by the cannabis business client (during transaction of a controlled substance, the clerk or merchant enters the amount of cash received at the POS 101 on the user terminal screen, paras. 0067, and 0097-0110, figs. 21-24) and a financial institution (compliance reporting system is used by the bank to ensure that all dispensaries are following the legal requirements, paras. 0071-0072; user can maintain a bank client dashboard, para. 0088-0095, tables 21-28 , figs. 13-20); receive transaction data from the cannabis business client (compliance reporting system records every purchase and sale of the controlled substance made at the individual dispensaries, para. 0009), the transaction data including real-time data from the point-of-sale terminal (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068 and 0009); identify a set of the compliance rules (database 104 stores information regarding government regulations on cultivation, purchase and sale of the controlled substance and stores the information regarding state laws on the purchase and sale of controlled substance, para. 0045) that are geo-specific to a location of a transaction (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009) identified in the transaction data (as shown in fig. 2, compliance rules are setup for each dispensary in the database 104 of the system to ensure all government regulations are adhered by the dispensaries during the purchase and sell of controlled substances and compliance rules may be specific depending on states laws, para. 00070 and fig. 2, table 9); verify the transaction data from the cannabis business client (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044) against the set of compliance rules (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069) to determine financial regulatory compliance (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068); upon determining financial regulatory compliance (compliance reporting system may be used by the bank to ensure that all dispensaries are following legal requirements, para. 0072), provide a notification of compliance to the financial institution receiving the transaction data via the user interface (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072); upon determining financial regulatory non-compliance (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073), provide a notification of non-compliance (for continuing SARS the system collects all relevant MRB transactional information over the last 120 days and batch files a continuing SAR for each required MRB and also monitors when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074) to the financial institution via the user interface (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072); and executing the computer program code by the processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) further causes the financial regulatory compliance platform to generate a business compliance (user can maintain a bank client dashboard regulator page (fig. 13), client transaction validation (fig. 14) using the compliance reporting system, paras. 0089-0091, figs. 13 and 14) for the cannabis business based on a plurality of transactions (as indicated in the dispensary compliance status in fig. 13 each dispensary shows a flagged transaction volume number for transactions from 6/1/2015 – 6/30/2015, fig. 13). However, Erwin fails to disclose further causes the financial regulatory compliance platform to generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions, displaying the business compliance score via the user interface, and updating the business compliance score in user interface upon receipt and verification of additional transaction data.
Cannascore teaches further causes the financial regulatory compliance platform (Cannascore provides real-time compliance software for licensed vendors, banks, and insurance companies, page 2, Cannascore Examiner modified fig. 1) to generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions (Cannascore audits of marijuana dispensaries provides a score on a scale of 500-1000, pages 2 and 3, Cannascore Examiner modified fig. 2), displaying the business compliance score via the user interface (Cannascore software for cannabis business to manage their own compliance, page 3, Cannascore Examiner modified figs. 1 and 2), and updating the business compliance score in user interface (Cannascore Examiner modified figs. 1 and 2) upon receipt and verification of additional transaction data (vendors may request quarterly audits, page 1, Cannascore Examiner modified figs. 1 and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to provide a compliance score as taught by the system of Cannascore.  The motivation for doing so would have been to provide score on a scale of 500-1000 much like a credit score with a score of 900 or above to get on an “approved vendor” list a lot like the Better Business Bureau (Cannascore, pages 1 and 2).

    PNG
    media_image1.png
    591
    1445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    295
    media_image2.png
    Greyscale


In regards to claim 3, modified Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 4, modified Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise purchase limits (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 5, modified Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the set of compliance rules comprise currency deposit limits (system collects relevant MRB transactional information including deposits, withdrawals, and Automated Clearing House Activity to monitor when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074).

In regards to claim 7, modified Erwin discloses the financial regulatory compliance platform of claim 1, wherein the computer program code further comprises an account activity component (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) configured to securely transmit the transaction data from the business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068).

In regards to claim 8, modified Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the computer program code further comprises a reporting platform component (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) configured to generate financial regulatory compliance reports from the transaction data (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068).

In regards to claim 9, modified Erwin discloses the financial regulatory compliance platform of claim 1, and further discloses wherein the computer program code further comprises a reporting and submission component (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) configured to generate suspicious activity and currency transaction reports from the transaction data (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073).

In regards to claim 10, Erwin discloses a method of managing financial regulatory compliance (centralized system and method for tracking and securing the purchase and sale of marijuana and providing regular compliance reports to the federal government, para. 0004) for transaction data from a business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068), the method comprising: verifying, via computer program code executing on a processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), transaction data from the business client (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068) against a set of compliance rules (compliance reporting system 105 is configured to ensure that all government regulations are adhered to by the vendors, cultivators, merchants, and customers using the system to purchase and sell a controlled substance, para. 0069) to determine financial regulatory compliance (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068); upon determining financial regulatory compliance (compliance reporting system may be used by the bank to ensure that all dispensaries are following legal requirements, para. 0072), providing, via computer program code executing on a processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), a notification of compliance to a financial institution receiving the transaction data (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072); and upon determining financial regulatory non-compliance (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073), providing, via computer program code executing on a processor (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036), a notification of non-compliance (for continuing SARS the system collects all relevant MRB transactional information over the last 120 days and batch files a continuing SAR for each required MRB and also monitors when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074) to the financial institution (compliance reports are stored in the database 104 and sent to government or regulation authorities, and any user with interest in the reports including financial institutes and investors, para. 0072).  However, Erwin fails to disclose further causes the financial regulatory compliance platform to generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions, displaying the business compliance score via the user interface, and updating the business compliance score in user interface upon receipt and verification of additional transaction data.
Cannascore teaches further causes the financial regulatory compliance platform (Cannascore provides real-time compliance software for licensed vendors, banks, and insurance companies, page 2, Cannascore Examiner modified fig. 1) to generate a business compliance score for the cannabis business based on a plurality of transaction compliance scores for a plurality of transactions (Cannascore audits of marijuana dispensaries provides a score on a scale of 500-1000, pages 2 and 3, Cannascore Examiner modified fig. 2), displaying the business compliance score via the user interface (Cannascore software for cannabis business to manage their own compliance, page 3, Cannascore Examiner modified figs. 1 and 2), and updating the business compliance score in user interface (Cannascore Examiner modified figs. 1 and 2) upon receipt and verification of additional transaction data (vendors may request quarterly audits, page 1, Cannascore Examiner modified figs. 1 and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to provide a compliance score as taught by the system of Cannascore.  The motivation for doing so would have been to provide score on a scale of 500-1000 much like a credit score with a score of 900 or above to get on an “approved vendor” list a lot like the Better Business Bureau (Cannascore, pages 1 and 2).

In regards to claim 11, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the business client (merchant sells a controlled substance regulated by the government such as Marijuana to a customer, para. 0048) comprises a legal cannabis business (system 100 for tracking and securing the purchase and sale of controlled substances (e.g. marijuana), para. 0044).

In regards to claim 12, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise rules specific to legal cannabis transactions (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 13, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise purchase limits (compliance reporting system stores compliance rules for each individual dispensary and rules may include information regarding maximum dollar amount for transaction, maximum number of transactions per customer, quantity limit of controlled substance, or any other rules or regulations, para. 0009).

In regards to claim 14, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the set of compliance rules comprise currency deposit limits (system collects relevant MRB transactional information including deposits, withdrawals, and Automated Clearing House Activity to monitor when cash activity exceeds $10,000 in a 24 hour period and files the CTR information with FinCEN, paras. 0072-0074).

In regards to claim 16, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and wherein the computer program code (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) further comprises an account activity component configured to securely transmit the transaction data from the business client to the financial regulatory compliance platform (processor 106 of the system 100 records every purchase and sale made by each of a plurality of cultivators, merchants and customers of the system 100 and saves the records in the database 104, para. 0068).

In regards to claim 17, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and wherein the computer program code (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) further comprises a reporting platform component configured to generate financial regulatory compliance reports from the transaction data (The compliance reporting system 105 accesses the purchase records of the vendors for anti-money laundering reporting to the government and the investors of the system 100, para. 0068).

In regards to claim 18, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, wherein the computer program code (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) further comprises a reporting and submission component configured to generate suspicious activity and currency transaction reports from the transaction data (compliance reporting system 105 collects and links all related subject information concerning all users, institutional information, bank branch information, and MRB (Marijuana Related Business) information results in an automated batch filing of suspicious activity reports (SARS) and current transaction reports (CTRs) information to the FinCEN system, para. 0073).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of Cannascore, and further in view of US 8,799,243 to Havlik (hereinafter referred to as Havlik).

In regards to claim 6, modified Erwin discloses the financial regulatory compliance platform of claim 1, and discloses wherein the computer program code further comprises an orientation component (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) for educating users (home screen of the system 100 includes tabs including an administration tab, compliance reporting tab, help tab or the like, para. 0059), but fails to disclose educating users on industry specific financial regulatory compliance topics.
Havlik, in the related field of regulatory compliance, teaches educating users on industry specific financial regulatory compliance topics (the Regulatory continuing education module 814 of the compliance computer system 801 provides for a registration continuing education process, col. 22, lines 8-48).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance system of Erwin with the ability to further educate user regarding financial regulatory compliance topics as taught by the system of Havlik.  The motivation for doing so would have been to track regulatory CE for employees, provide CE reminders, and registration follow up (Havlik, Table C).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of US 8,799,243 to Havlik (hereinafter referred to as Havlik).

In regards to claim 15, modified Erwin discloses the method of managing financial regulatory compliance of claim 10, and further discloses wherein the computer program code further comprises an orientation component (functions may be performed by executable code and instructions stored in a computer readable medium and running on one or more processor-based systems, para. 0036) for educating users (home screen of the system 100 includes tabs including an administration tab, compliance reporting tab, help tab or the like, para. 0059), but fails to disclose educating users on industry specific financial regulatory compliance topics.
Havlik, in the related field of regulatory compliance, teaches educating users on industry specific financial regulatory compliance topics (the Regulatory continuing education module 814 of the compliance computer system 801 provides for a registration continuing education process, col. 22, lines 8-48).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to further educate user regarding financial regulatory compliance topics as taught by the system of Havlik.  The motivation for doing so would have been to track regulatory CE for employees, provide CE reminders, and registration follow up (Havlik, Table C).

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of US 8,438,089 to Wasserblat et al. (hereinafter referred to as Wasserblat).

In regards to claim 23, Erwin discloses the financial regulatory compliance platform of claim 19, but fails to disclose wherein the computer program code further comprises a confidence scoring section configured to assign a confidence score to the business client transaction data.
Wasserblat, in the related field of transaction verification systems, teaches wherein the computer program code further comprises a confidence scoring section (this is interpreted pursuant to 35 USC 112(f) as a processor implementing program code) (method of transaction verification shown in fig. 2 is carried out by the system shown in fig. 1, col. 8, lines 59-65, figs. 1 and 2) configured to assign a confidence score to the business client transaction data (detection operation 210 extracts a set of interaction data from an interaction record and calculates an event confidence score indicating a probability that the extracted interaction data describes an actual transaction, col. 9, line 63 – col. 10, line 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to assign a confidence score to the transaction data as taught by the system of Wasserblat.  The motivation for doing so would have been to calculate a score the transaction to determine when an alert should be sent (Wasserblat, col. 9, line 63 – col. 10, line 35).

In regards to claim 29, Erwin discloses the method of managing financial regulatory compliance of claim 26, but fails to disclose a method comprising assigning a confidence score to the transaction data.
Wasserblat, in the related field of transaction verification systems, teaches a method comprising assigning a confidence score to the transaction data (detection operation 210 extracts a set of interaction data from an interaction record and calculates an event confidence score indicating a probability that the extracted interaction data describes an actual transaction, col. 9, line 63 – col. 10, line 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to assign a confidence score to the transaction data as taught by the system of Wasserblat.  The motivation for doing so would have been to calculate a score the transaction to determine when an alert should be sent (Wasserblat, col. 9, line 63 – col. 10, line 35).

Claims 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin, in view of US 9,830,643 to Kassaei (hereinafter referred to as Kassaei).

In regards to claim 24, Erwin discloses the financial regulatory compliance platform of claim 19, but fails to disclose wherein the computer program code further comprises a prebuilt risk assessment template configured to: identify risks associated with the business client; weight the identified risks and assemble the weighted identified risks into an risk profile; and document mitigating controls factored against the weighted identified risks to determine a residual risk profile.
Kassaei, in the related filed of adaptive risk-based assessment of a user, teaches wherein the computer program code further comprises a prebuilt risk assessment template (risk verification platform having one or more processors to determine an initial level of risk and a verification of the level of risk associated with the user, col. 3, lines 10-17) configured to: identify risks associated with the business client (method 600 to perform an adaptive risk based verification of a user accessing an electronic marketplace, col. 11, lines 50-67, fig. 6); weight the identified risks and assemble the weighted identified risks into an risk profile (weights are applied to each of the attributes and based upon the determination of combined risk, a risk mitigation process is determined for the user, col. 11, lines 50-67, fig. 6); and document mitigating controls factored against the weighted identified risks to determine a residual risk profile (at operation 611 it is determined whether the user has completed the risk mitigation processes and a further determination is made at operation 615 whether to allow the user further attempts to enter the electronic marketplace based on the additional risk assessment determinations, col. 12, lines 1-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance system of Erwin with the ability to determine risks associated with a business client, weight the risks, assemble a risk profile and a residual risk profile as taught by the system of Kassaei.  The motivation for doing so would have been for the operator to actively determine and mitigate risk in the marketplace (Kassaei, col. 3, lines 1-9).

In regards to claim 25, Erwin discloses the financial regulatory compliance platform of claim 23, and further discloses wherein the risks associated with the business client comprise compliance with one or more of Bank Secrecy Act (BSA), Anti-Money Laundering (AML) (compliance reporting system 105 accesses the purchase and sales records of the vendors for anti-money laundering reporting to the government and investors, para. 0068), and Office of Foreign Asset Control (OFAC) regulations.

In regards to claim 30, Erwin discloses the method of managing financial regulatory compliance of claim 26, but fails to disclose a method comprising: identifying risks associated with the business client; weighting the identified risks and assembling the weighted identified risks into a risk profile; and documenting mitigating controls factored against the weighted identified risks to determine a residual risk profile.
Kassaei, in the related filed of adaptive risk-based assessment of a user, teaches a method comprising identifying risks associated with the business client (method 600 to perform an adaptive risk based verification of a user accessing an electronic marketplace, col. 11, lines 50-67, fig. 6); weighting the identified risks and assembling the weighted identified risks into an risk profile (weights are applied to each of the attributes and based upon the determination of combined risk, a risk mitigation process is determined for the user, col. 11, lines 50-67, fig. 6); and documenting mitigating controls factored against the weighted identified risks to determine a residual risk profile (at operation 611 it is determined whether the user has completed the risk mitigation processes and a further determination is made at operation 615 whether to allow the user further attempts to enter the electronic marketplace based on the additional risk assessment determinations, col. 12, lines 1-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the regulatory compliance method of Erwin with the ability to determine risks associated with a business client, weight the risks, assemble a risk profile and a residual risk profile as taught by the method of Kassaei.  The motivation for doing so would have been for the operator to actively determine and mitigate risk in the marketplace (Kassaei, col. 3, lines 1-9).

Allowable Subject Matter
Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent claim 1 and any intervening claims; and if rewritten to overcome the rejections pursuant to 35 U.S.C. 101 set forth in this office action.  

The following is a statement of reasons for indicating allowable subject matter of dependent claims 31 and 33 over prior art.
The closest prior art of record is Erwin, Cannascore, Havlik, Wasserblat, Kassaei, Lovelace, Song, Lawrence, Compliance, and Adherence Compliance.  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combinations set forth in dependent claims 31 and 33.  For dependent claim 31, the prior art specifically do not disclose “wherein executing the computer program code by the processor causes the financial regulatory compliance platform to display business compliance scores for plurality of additional cannabis business clients in the user interface for comparison to the business compliance score of the cannabis business client”.  For dependent claim 33, the prior art specifically do not disclose “wherein the at least one user interface accessible by the financial institution includes a user selectable approve button and a user selectable reject button, wherein upon display of the notification of compliance, the notification of non-compliance, or the transaction score, the system receives a selection of the approve button or the reject button via the user interface”.  Dependent claim 32 are allowable over the prior art by virtue of its dependency on dependent claim 31.

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3-33 have been fully considered by the Examiner.  Applicant’s arguments and amended claims have been considered with respect to the objections of claims 10 and 26, and the previous objections are withdrawn.  Applicant’s arguments and amended claims have been considered with respect to the interpretation of claims 1, 6-9, 15-19, and 23-24 under 35 U.S.C. 112(f); and the amendments of claims 1, 6-9, 15-18, 23 and 24 resolves the previous interpretation of those claims under 35 U.S.C. 112(f).  However, as indicated in the above office action, the limitation of “an account activity component configured to securely transmit” in claim 19 is still interpreted in under 35 U.S.C. 112(f).  Applicant’s arguments and amended claims have been considered with respect to the rejections of claims 25 and 28 pursuant to 35 U.S.C 112, and the previous rejections are withdrawn.  Applicant’s arguments with respect to the rejection of claims 1, and 3-33 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, and 3-33 under 35 USC 101 is maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea or the words “apply it”, but instead recite a specially-configured computer.  Applicant further states on page 12 of their Remarks that a generic computer would be incapable of performing the recited operations because it would have to be specially configured to do so.  Examiner respectfully disagrees with Applicant’s argument.  As stated above in the rejections of the claims under 35 U.S.C. 101, the additional elements in the claimed limitations of “a financial regulatory compliance platform comprising: a processor; a point of sale terminal for a cannabis business client; a non-transitory memory including computer program code and compliance rules; wherein executing the computer program code by the processor causes the financial regulatory compliance platform to, a user interface, computer program code executing on a processor, an account activity component, a non-transitory memory including computer program code” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  The specification does not indicate that the claimed financial regulatory compliance platform is a specially configured computer.  A plain reading of Figures 1-2, and associated descriptions in the specification in at least: para. 0042 stating “financial regulatory compliance platform 100 includes readable program code 116 stored on at least one non-transitory computer readable medium 118 for carrying out and executing the process steps described herein when executed by a processor 120”,  para. 0042 stating “the regulatory compliance platform 100 may include several components, each including one or more sections, and the compliance platform 100 may include any combination of hardware, software, and user interfaces for receiving input, providing output and functions of the components”, para. 0047 of the specification stating “components may include a Bank Administration and Industry Orientation component 125, an Account Activity component 130, a Platform Reporting component 135, a Financial Crimes Enforcement Network Reporting and Submission component 140, a Rules and Regulation component 145, a Document Management component 150, and a Workflows and Communication component 155”, reveals that generic processors may be used to execute the claimed steps.  Applicant further argues that “generating compliance scores and updating via a user interface is an improvement in an existing technology such as a compliance regulation system and thus not directed to an abstract idea” in a manner similar to the patent-eligible claims in Enfish, LLC v. Microsoft Corp.  Examiner respectfully disagrees with Applicant’s argument.  Receiving transaction data and comparing it to compliance rules to generate a compliance score that is presented to a user, is not an improvement to the functioning of a computer, or any other technology or technical field, or a technical solution to a problem.  A computer system generating/receiving information over a network to/from a business client is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)), and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
With respect to the Applicant’s arguments regarding the previous rejection of independent claim 1, the Applicant argues that the prior art of Erwin fails to disclose the limitations of the amended claims for: scoring, identifying a geo-specific subset of the compliance rules, and updating a government regulations database.  
Applicant further argues that Havlik, Wasserblat, and Kassei are not related to the pertinent art “because it does not teach or suggest cannabis business and does not assess compliance of transactions with government regulations.  Examiner respectfully disagrees with Applicant’s argument that Havlik, Wasserblat, and Kassaei are not pertinent art.  Havlik is pertinent art because it teaches the use of a computer system for implementation of regulatory compliance processes that stores and analyzes regulatory compliance information.  Wasserblat is pertinent art because it teaches a transaction verification system that calculates event confidence scores for transactions.  Kassaei is pertinent art because it teaches a risk verification platform that performs an adaptive risk based assessment of a user.  Applicant’s arguments are also moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Erwin, and Cannascore teaches all of the limitations of amended claim 1.  Therefore, the rejections for claims 1, and 3-30 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovelace (US 2010/0286993) teaches dynamically display federal, state and county level laws pertaining to marijuana accessed through the network connecting to a 3rd party or government database.
Song (US 2014/0058914) teaches a transaction monitoring system to assist businesses in complying with laws and regulations.
Lawrence (US 2003/0177087) teaches monitoring financial transactions for high risk variables.
Compliance teaches SCORE app software that is continuously updated as local, state, and federal regulations change to produce a compliance report and risk score.
Adherence Compliance teaches the Adherence SCORE App allows license owners and regulators of marijuana businesses to automate inspections for regulatory and financial code infractions at the city, county and state jurisdictions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.S./Examiner, Art Unit 3695                                                                                                                                                                                                        1/23/2022      

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                            
January 24, 2022